--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.07


SECURED CONTINUING PERSONAL GUARANTY


This Secured Continuing Personal Guaranty (“Guaranty”) is entered into as of
April 30, 2012, by Charles F. Volk, Jr., Anthony Mason, and Samuel J. Butero
(individually each a “Guarantor”), in favor of La Jolla Cove Investors, Inc.
(“LJCI”), with reference to the following:
 
WHEREAS, each Guarantor is an officer, director, executive and/or shareholder of
Worthington Energy, Inc., a Nevada corporation or affiliated with an officer,
director, executive and/or shareholder of Worthington Energy, Inc. (the
“Company”);
 
WHEREAS, LJCI and the Company are parties to that certain Equity Investment
Agreement dated as of April 30, 2012 (“EIA”), and the Convertible Debenture
issued by the Company to LJCI dated as of April 30, 2012 (the “Debenture”)
(collectively, the “Finance Agreements”);
 
WHEREAS, each Guarantor holds a direct or indirect beneficial ownership interest
in Company, and as an officer, director and/or stockholder of the Company, or
affiliated with an officer, director, executive and/or shareholder of the
Company stands to benefit directly or indirectly from LJCI's entering into the
Finance Agreements;
 
WHEREAS, a material inducement to LJCI in entering into the Finance Agreements
is the issuance by each Guarantor of a satisfactory continuing personal guaranty
of the Company's obligations under the Finance Agreements; and
 
WHEREAS, LJCI has agreed to accept such a guaranty from each Guarantor.
 
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Guarantor agrees to guaranty
the Guarantied Obligations (as hereinafter defined), jointly and severally, in
accordance with the following terms and conditions:
 
ARTICLE 1.  GUARANTEED OBLIGATIONS
 
The prompt and full payment (and not merely the collectability), performance and
observance of all of the obligations, terms and conditions to be paid, performed
or observed by Company under the Finance Agreements and each other related
document, each as the same may be hereafter amended, modified, extended, renewed
or recast, including, without limitation, all obligations of Company under
and/or in connection with the Finance Agreements, whether now or hereafter made,
incurred or created, voluntary or involuntary, due or not due, absolute or
contingent, liquidated or unliquidated, determined or undetermined, are herein
collectively referred to as the “Guaranteed Obligations.”  Each Guarantor
acknowledges (i) receipt and approval of copies of each of the Finance
Agreements, (ii) that it owns a direct or indirect beneficial ownership interest
in Company, and (iii) that it will receive substantial economic and other
benefits from LJCI entering into the Finance Agreements with Company.

_________
initials
Page 1 of 16
 
_______
initials
 



 
 

--------------------------------------------------------------------------------

 
 
ARTICLE 2.  THE GUARANTY
 
 
2.1
Agreement of Guaranty.

 
(a)           Scope of Guaranty.  Guarantor, each jointly and severally if more
than one Guarantor, hereby irrevocably and unconditionally guarantees to LJCI,
its successors and/or assigns, the payment when due (whether by acceleration or
otherwise) of all Guaranteed Obligations, regardless of whether recovery against
Company or any partner or member of Company is prevented by bankruptcy, the
operation of California Code of Civil Procedure Section 580d, or otherwise.  In
addition, if LJCI is prevented by law from accelerating any of the Guaranteed
Obligations in accordance with the terms of the Finance Agreements by the
operation of any bankruptcy or insolvency law or rule arising from the
bankruptcy or insolvency of Company, LJCI shall be entitled to receive hereunder
from Guarantor, upon demand therefor, the sums which would have otherwise been
due had such acceleration occurred.
 
(b)           Payment of Guaranteed Obligations.  If Guarantor fails to make
when due any payment required to be made by it under this Guaranty (a “Guaranty
Payment”), then such Guaranty Payment shall bear interest from such due date
until paid at the Default Rate (as such term is defined in the Finance
Agreements) from time to time in effect.  Interest accrued hereunder with
respect to any Guaranty Payment shall be payable on demand and shall be
calculated on the basis of the actual number of days elapsed on a three hundred
sixty (360) day year, which results in higher interest than if a three hundred
sixty five (365) day year were used.
 
(c)           Continuing Guaranty. It is expressly understood and agreed that
this is a continuing guaranty and that the obligations of Guarantor hereunder
are and shall be absolute under any and all circumstances, without regard to the
validity, regularity or enforceability of the Finance Agreements, a true copy of
each of said documents Guarantor hereby acknowledges having received and
reviewed.
 
(d)           Collateral.  Intentionally Omitted.
 
2.2         Nature of Obligations.  This Guaranty is a guaranty of payment
rather than a guaranty of collection, and the obligations of Guarantor hereunder
are primary obligations and such obligations shall be absolute and
unconditional, irrespective of any illegality, invalidity or unenforceability of
or defect in any provision of the Finance Agreements, or of any obligation of
Company thereunder, the absence of any action to enforce the same, the recovery
of any judgment against Company or any action to seek execution thereof (or the
lack thereof), or any other circumstance affecting Company (whether or not
within the control of Company or Guarantor) which might otherwise constitute a
defense available to, or discharge of, a guarantor or surety of any
type.  Without limiting the foregoing, no discharge, modification, impairment or
limitation of the Finance Agreements or Company’s obligations thereunder or to
its creditors generally under or in connection with any bankruptcy, insolvency
or similar proceeding or arrangements with creditors or corporate
reorganizations shall in any way affect or discharge Guarantor’s obligations
under this Guaranty.  This Guaranty is a continuing one and all liabilities that
apply or may apply under the terms hereof shall be conclusively presumed to have
been created in reliance hereon.  Guarantor’s obligations hereunder shall remain
in effect until, and terminate upon, the indefeasible payment in full of all the
obligations of Company under the Debenture and the other Finance Agreements.

_________
initials
Page 2 of 16
 
_______
initials
 



 
 

--------------------------------------------------------------------------------

 
 
2.3         Independence of Guaranty.  This Guaranty and the obligations of
Guarantor hereunder are independent of, and may be enforced in full irrespective
of the existence of, the obligations (direct or contingent) of Guarantor or any
other person (including without limitation Company or any other guarantor or
surety of the Guaranteed Obligations or any portion thereof) under any other
instrument or agreement in favor of LJCI with respect to the Guaranteed
Obligations.  No payment by Guarantor or any other person under any other
agreement shall under any circumstance diminish, or constitute a defense to,
Guarantor’s obligations hereunder until all Guaranteed Obligations have been
indefeasibly paid in full.  The release of, or the failure to obtain the
signature of, any Guarantor, by operation of law or otherwise, shall not affect
the liability hereunder of any other Guarantor.
 
ARTICLE 3.  SPECIAL AGREEMENTS OF GUARANTOR
 
3.1           Payments.  All payments provided for hereunder shall be
effectively made to LJCI at 1150 Silverado Street, Suite 218, La Jolla, CA 92037
in lawful money of the United States of America (in freely transferable United
States dollars and in funds immediately available to LJCI as LJCI may direct),
without setoff or counterclaim of any nature.
 
3.2 Subrogation.  Guarantor hereby agrees that, until all of the Guaranteed
Obligations shall have been indefeasibly paid, performed and satisfied in full,
it shall not exercise any right or remedy, and specifically waives any claim or
other rights which it may now or hereafter acquire against Company, that arise
from the existence, payment, performance or enforcement of Guarantor’s
obligations under this Guaranty, including without limitation any right of
subrogation, reimbursement, exoneration, contribution, indemnification, any
right to participate in any claim or remedy of LJCI against Company or any
collateral which LJCI now has or hereafter acquires, whether or not such claim,
remedy or right arises in equity, or under contract, statute or common law,
including without limitation the right to take or receive from Company directly
or indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim or other rights.  If any amount
shall be paid to Guarantor in violation of the preceding sentence and the
Guaranteed Obligations shall not have been indefeasibly paid in full, such
amount shall be deemed to have been paid to Guarantor for the benefit of, and
held in trust for the benefit of, LJCI and shall forthwith be paid to LJCI to be
credited and applied upon the Guaranteed Obligations, whether matured or
unmatured.
 
3.3 Guaranty Made with Full Knowledge.  Guarantor has had the opportunity to
review the matters discussed and contemplated by the Finance Agreements,
including the remedies LJCI may pursue against Company upon an Event of a
Default under the Finance Agreements, the value of the security or collateral
for the Finance Agreements, and Company’s financial condition and ability to
perform under the Finance Agreements.  Guarantor represents and warrants to LJCI
that:  (a) Guarantor has received copies of the Finance Agreements; (b) LJCI has
not made any representations or warranties to Guarantor regarding the credit
worthiness of Company or the prospects of repayment from sources other than
Company; and (c) this Guaranty is executed at the request of Company.

_________
initials
Page 3 of 16
 
_______
initials
 



 
 

--------------------------------------------------------------------------------

 
 
Guarantor further agrees to keep fully informed on all aspects of Company’s
financial condition and the performance of Company’s obligations to LJCI, and
that LJCI has no duty to disclose to Guarantor any information pertaining to
Company or any security or collateral.  LJCI shall no duty to inquire into the
authority or powers of Company or any officer, employee or agent of Company with
regard to any Guaranteed Obligations, and all Guaranteed Obligations made or
created in good faith reliance upon the exercise of any such authority or powers
shall be guaranteed under this Guaranty.
 
3.4          Guarantor’s Acknowledgments.  Guarantor acknowledges that:  (a)
LJCI may have examined, among other things, Company’s creditworthiness and
ability to repay the amount owing under Finance Agreements, and Guarantor’s
creditworthiness and ability to pay Company’s obligations under the Finance
Agreements; (b) Guarantor has benefited by LJCI agreeing to execute the Finance
Agreements.  Guarantor hereby further acknowledges receipt of good, adequate and
valuable consideration for entering into this Guaranty.
 
3.5          Waivers.
 
(a)           Waiver of Notice, Presentment, etc.  Except to the extent required
by law which cannot be waived, Guarantor waives notice of acceptance of this
Guaranty and notice of any liability to which it may apply, and waives
diligence, presentment, demand of payment, protest, notice of dishonor or
nonpayment of any such liabilities, suit or taking other action or making any
demand by LJCI against, and any other notice to, any party liable thereon
(including Guarantor).  Guarantor agrees that LJCI may at any time and from time
to time without the consent of, or notice to, Guarantor, without incurring
responsibility to Guarantor, without impairing or releasing the obligations of
Guarantor hereunder, upon or without any terms or conditions and in whole or in
part:
 
(1)           change the manner, place or terms of, and/or change or extend the
time of payment or performance of, renew or alter, any of the Guaranteed
Obligations, any security therefor, or any liability incurred directly or
indirectly in respect thereof, and this Guaranty shall apply to the Guaranteed
Obligations so changed, extended, renewed or altered;
 
(2)           fail to record, perfect or protect, sell, exchange, release,
surrender, realize upon or otherwise deal with in any manner and in any order
any property by whomsoever at any time pledged or mortgaged to secure or
howsoever securing the Guaranteed Obligations or any liabilities (including any
of those hereunder) incurred directly or indirectly in respect thereof or
hereof, and/or any offset there against;
 
(3)           exercise or refrain from exercising any rights against Company or
any other person or entity (including Guarantor) or otherwise act or refrain
from acting;  settle or compromise any of the Guaranteed Obligations, any
security therefor or any liability (including any of those hereunder) incurred
directly or indirectly in respect thereof or hereof, and may subordinate the
payment of all or any part thereof to the payment of any liability (whether due
or not) of Company to the creditors of Company (including LJCI);

_________
initials
Page 4 of 16
_______
initials
 



 
 

--------------------------------------------------------------------------------

 
 
(4)           apply any sums by whomsoever paid or howsoever realized to any
liability or liabilities of Company to LJCI regardless of what liability or
liabilities of Company remain unpaid; and/or
 
(5)           consent to or waive any breach of, or any act, omission or default
under, or modify or amend any provisions of, the Finance Agreements.
 
(b)           Waiver of Defenses.  Except to the extent required by law which
cannot be waived, Guarantor further hereby waives and agrees not to assert or
take advantage of any defense based upon:
 
(1)           The incapacity, lack of authority, death or disability of Company
or any other person or entity;
 
(2)           The failure of LJCI to commence an action against Company or to
proceed against or exhaust any security held by LJCI at any time, or to pursue
any other remedy whatsoever at anytime;
 
(3)           Any duty on the part of LJCI to disclose to Guarantor any facts
LJCI may now or hereafter know regarding Company, regardless of whether LJCI has
reason to believe (A) that any such facts materially increase the risk beyond
that which Guarantor intends to assume, or (B) that such facts are unknown to
Guarantor, Guarantor acknowledging that he, she or it is fully responsible for
being and keeping informed of the financial condition and affairs of Company;
 
(4)           Lack of notice of default, demand of performance or notice of
acceleration to Company or any other party with respect to the financing or
Company’s obligations guarantied hereby;
 
(5)           The consideration for this Guaranty;
 
(6)           The revocation or repudiation hereof by Guarantor or the
revocation or repudiation of any of the Finance Agreements by Company or any
other person;
 
(7)           the unenforceability in whole or in part of the Finance
Agreements;
 
(8)           Any acts or omissions of LJCI which vary, increase or decrease the
risk on Guarantor;
 
(9)           Any rights or defenses based upon an offset by Guarantor against
any obligation now or hereafter owed to Guarantor by Company;
 
(10)           Any statute of limitations affecting the liability of Guarantor
hereunder, the liability of Company or any guarantor under the Finance
Agreements or the enforcement hereof, to the extent permitted by law, including
without limitation any rights under Section 359.5 of the California Code of
Civil Procedure (“CCP”);

_________
initials
Page 5 of 16
 
_______
initials
 



 
 

--------------------------------------------------------------------------------

 
 
(11)           The application by Company of the proceeds of the financing for
purposes other than the purposes represented by Company to LJCI and Guarantor or
intended or understood by LJCI or Guarantor;
 
(12)           An election of remedies by LJCI, including any election to
proceed against any collateral by judicial or nonjudicial foreclosure, whether
real property or personal property, or by deed in lieu thereof, and whether or
not every aspect of any foreclosure sale is commercially reasonable, and whether
or not any such election of remedies destroys or otherwise impairs the
subrogation rights of Guarantor or the rights of Guarantor to proceed against
Company or any guarantor by way of subrogation or for reimbursement or
contribution, or all such rights;
 
(13)           Any statute or rule of law which provides that the obligation of
a surety must be neither larger in amount nor in any other aspects more
burdensome than that of the principal obligor;
 
(14)           LJCI’s election, in any proceeding instituted under Title 11 of
the United States Code (the “Bankruptcy Code”), of the application of Bankruptcy
Code Section 1111(b)(2) or any successor statute;
 
(15)           Any borrowing or any grant of a security interest under
Bankruptcy Code Section 364; and
 
(16)           Any other suretyship defense that may be available to
Guarantor.  Without limiting the generality of the foregoing, Guarantor also
waives (A) any defense based upon LJCI’s election to waive its lien as to all or
any security for financing pursuant to California Code of Civil Procedure
(“CCP”) Section 726.5 or otherwise, and (B) any and all benefits which might
otherwise be available to Guarantor under California Civil Code (“Civil Code”)
Sections 2809, 2810, 2815, 2819, 2839, 2845 through 2850, 2899 and 3433.
 
(c)           Additional Waivers.  Guarantor understands and acknowledges that
if LJCI forecloses judicially or nonjudicially against any real property
security for the Debenture, that foreclosure could impair or destroy any ability
that Guarantor may have to seek reimbursement, contribution or indemnification
from Company or others based on any right Guarantor may have of subrogation,
reimbursement, contribution or indemnification for any amounts paid by Guarantor
under this Guaranty.  Guarantor further understands and acknowledges that in the
absence of this provision, the potential impairment or destruction of
Guarantor’s rights, if any, may entitle Guarantor to assert a defense to this
Guaranty based on CCP Section 580d as interpreted in Union Bank vs. Gradsky.  By
executing this Guaranty, Guarantor freely, irrevocably and unconditionally:  (1)
waives and relinquishes that defense, and agrees that Guarantor will be fully
liable under this Guaranty, even though LJCI may foreclose judicially or
nonjudicially against any real property security for the Debenture; (2) agrees
that Guarantor will not assert that defense in any action or proceeding that
LJCI may commence to enforce this Guaranty; (3) acknowledges and agrees that the
rights and defenses waived by Guarantor under this Guaranty include any right or
defense that Guarantor may have or be entitled to assert based upon or arising
out of any one or more of the following:  (A) CCP Sections 580a (which if
Guarantor had not given this waiver, would otherwise limit Guarantor’s liability
after any nonjudicial foreclosure sale to the difference between the obligations
for which Guarantor is liable and the fair market value of the property or
interests sold at such nonjudicial foreclosure sale rather than the actual
proceeds of such sale), 580b and 580d (which if Guarantor had not given this
waiver, would otherwise limit LJCI’s right to recover a deficiency judgment with
respect to purchase money obligations and after any nonjudicial foreclosure
sale, respectively), or 726 (which, if Guarantor had not given this waiver,
among other things, would otherwise require LJCI to exhaust all of its security
before a personal judgment may be obtained for a deficiency); or (B) Civil Code
Section 2848; and (4) acknowledges and agrees that LJCI is relying on this
waiver in providing the financing to Company, and that this waiver is a material
part of the consideration that LJCI is receiving for providing the financing to
Company.  WITHOUT LIMITING THE FOREGOING, GUARANTOR WAIVES ALL RIGHTS AND
DEFENSES THAT GUARANTOR MAY HAVE BECAUSE THE COMPANY’S DEBT AND THE GUARANTEED
OBLIGATIONS ARE SECURED BY REAL PROPERTY.  THIS MEANS, AMONG OTHER THINGS:

_________
initials
Page 6 of 16
 
_______
initials
 



 
 

--------------------------------------------------------------------------------

 
 
(1)           LJCI MAY COLLECT FROM GUARANTOR WITHOUT FIRST FORECLOSING ON ANY
REAL OR PERSONAL PROPERTY COLLATERAL PLEDGED BY THE COMPANY; AND
 
(2)           IF LJCI FORECLOSES ON ANY REAL PROPERTY COLLATERAL PLEDGED BY THE
COMPANY:
 
(A)           THE AMOUNT OF THE DEBT MAY BE REDUCED ONLY BY THE PRICE FOR WHICH
THAT COLLATERAL IS SOLD AT THE FORECLOSURE SALE, EVEN IF THE COLLATERAL IS WORTH
MORE THAN THE SALE PRICE; AND
 
(B)           LJCI MAY COLLECT FROM GUARANTOR EVEN IF LJCI, BY FORECLOSING ON
THE REAL PROPERTY COLLATERAL, HAS DESTROYED ANY RIGHT GUARANTOR MAY HAVE TO
COLLECT FROM THE COMPANY.
 
THIS IS AN UNCONDITIONAL AND IRREVOCABLE WAIVER OF ANY RIGHTS AND DEFENSES THE
GUARANTOR HAS BECAUSE THE COMPANY’S DEBT IS SECURED BY REAL PROPERTY.  THESE
RIGHTS AND DEFENSES INCLUDE, BUT ARE NOT LIMITED TO, ANY RIGHTS OR DEFENSES
BASED UPON CCP SECTIONS 580a, 580b, 580d, OR 726.
 
3.6         Reasonableness and Effect of Waivers.  Guarantor warrants and agrees
that each of the waivers set forth in this Guaranty is made with full knowledge
of its significance and consequences and that, under the circumstances, the
waivers are reasonable and not contrary to public policy or law.  If any of such
waivers is determined to be contrary to any applicable law or public policy,
such waiver shall be effective only to the maximum extent permitted by law.
 
3.7         Amounts Reclaimed.  If claim is ever made upon LJCI or any
subsequent holder of any of the Guaranteed Obligations for repayment or recovery
of any amount or amounts received in payment or on account of any of the
Guaranteed Obligations and any of the aforesaid payees repays all or part of
said amount by reason of any judgment, decree or order of any court or
administrative body having jurisdiction over such payee or any of its property
or any settlement or compromise of any such claim effected by such payee with
any such claimant (including Company), then and in such event Guarantor agrees
that any such judgment, decree, order, settlement or compromise shall be binding
upon Guarantor, notwithstanding any revocation hereof or the cancellation of the
Debenture or other instrument evidencing any liability of Company, and Guarantor
shall be and remain liable to the aforesaid extent as if such amount had never
originally been received by any such payee.

_________
initials
Page 7 of 16
 
_______
initials
 



 
 

--------------------------------------------------------------------------------

 
 
3.8         Financial Information.   Intentionally Omitted.
 
ARTICLE 4.  REPRESENTATIONS AND WARRANTIES
 
In order to induce LJCI to provide the financing to Company, each Guarantor
hereby represents and warrants that as of the date hereof and at all times
hereafter during the term of the financing:  (a) Each Guarantor is an individual
living in the State of Texas, and each Guarantor has the full power and
authority to execute and deliver this Guaranty and all other Finance Agreements
to which it is a party; (b) the execution, delivery and performance by it of
this Guaranty and the consummation of the transactions contemplated hereunder
and thereunder do not, and will not, contravene any provision of any existing
law, rule or regulation or any judgment, injunction, order, decree, franchise or
permit applicable to it, or any agreement or instrument to which it or any of
its assets is a party or is subject, or any provision of its by-laws or articles
of incorporation; (c) this Guaranty is its legal, valid and binding obligation,
enforceable against Guarantor in accordance with its terms, except as such
enforceability may be limited by applicable laws affecting creditor’s rights
generally and principles of equity, whether considered in a proceeding at law or
in equity; (d) the financial statements heretofore delivered by Guarantor to
LJCI have been prepared in accordance with sound accounting principles
consistently applied and fairly present the financial condition of Guarantor as
at the end of (or for) the reporting period covered thereby; (e) there has been
no material adverse change in the financial condition of Guarantor since the
date of such financial statements; (f) there are no actions, suits or
proceedings pending or, to its knowledge, threatened against or adversely
affecting it, and no defaults by it with respect to any agreement or instrument
to which it is a party or to which it or its assets is subject, which might
(individually or in the aggregate) result in such a material adverse change; (g)
Guarantor has filed all required tax returns (federal, state and local) and has
paid all taxes shown on them to be due and all property taxes due, including
interest and penalties, if any, (h) the charges, accruals and reserves on the
books of Guarantor for taxes or other governmental charges are adequate, (i)
Guarantor has substantially complied in all material respects with all laws,
regulations and requirements applicable to his business and has obtained all
authorizations, consents, approvals, orders, licenses, exemptions from, and has
accomplished all filings or registrations or qualifications with, any court or
governmental department, public body, authority, commission, board, bureau,
agency or instrumentality, that may be necessary for the transaction of its
business. and (j) neither the provision of the financing, nor the receipt of any
proceeds by Guarantor, violates any of the Terrorism Laws applicable to the
Guarantor or Company.  To Guarantor’s best knowledge, no holder of any direct or
indirect equitable, legal or beneficial interest in any Guarantor is the subject
of any of the Terrorism Laws.

_________
initials
Page 8 of 16
 
_______
initials
 



 
 

--------------------------------------------------------------------------------

 
 
ARTICLE 5.  SUBORDINATION
 
Until all of the Guaranteed Obligations have been paid in full, Guarantor agrees
that all existing and future debts, obligations and liabilities of Company to
Guarantor (collectively referred to as “Subordinated Debt”) shall be and hereby
are expressly subordinated to the Guaranteed Obligations, and the right of
payment of the Subordinated Debt is expressly deferred to the prior payment in
full of the Guaranteed Obligations.  For purposes of this Article 5, any
Guaranteed Obligation shall not be deemed paid in full until it has been paid in
full in U.S. Dollars.
 
5.1         No Collection or Receipt of Funds.  Until the Guaranteed Obligations
have been paid in full, without LJCI’s prior written consent:
 
(i)           Guarantor shall not (i) collect or receive any cash or non-cash
payments on the Subordinated Debt, (ii) assert rights or declare a default under
or enforce payment of the Subordinated Debt by legal proceedings or otherwise,
or (iii) assign or transfer all or any part of the Subordinated Debt;
 
(ii)           Guarantor shall not permit Company to (i) pay to any Guarantor
all or any part of the Subordinated Debt, (ii) transfer any property to
Guarantor in payment of or as security for the payment of all or any part of the
Subordinated Debt, (iii) execute or deliver any instrument as evidence of all or
any part of the Subordinated Debt, or (iv) establish any sinking fund, reserve,
or like set aside of funds or other property for the redemption, retirement or
repayment of all or any part of the Subordinated Debt; and
 
(iii)           Without the prior written consent of LJCI, Guarantor shall not
file any petition against Company under any chapter or provision of any present
or future federal bankruptcy legislation, or amendments to such legislation, or
any complaint, petition or other pleading against Company calling for its
reorganization, liquidation, composition or receivership, or for other similar
relief under federal or state law.
 
5.2         Distribution of Company’s Assets.  Upon any distribution of assets
of Company upon any dissolution, winding up, liquidation or reorganization of
Company, whether in bankruptcy, insolvency, reorganization or receivership
proceedings, or upon an assignment for the benefit of creditors or any other
marshalling of the assets and liabilities of Company, or otherwise:
 
(i)           LJCI shall be entitled to receive payment in full of the
Guaranteed Obligations before Guarantor is entitled to receive any payment on
account of the Subordinated Debt; and
 
(ii)           any payment by, or distribution of assets of, Company of any kind
or character, whether in cash, property or securities, to which Guarantor would
be entitled except for this subordination shall be paid or delivered by the
Person making such payment or distribution, whether a trustee in bankruptcy, a
receiver or liquidating trustee, or otherwise, directly to LJCI to be held as
additional security for the Guaranteed Obligations in an interest bearing
account until all of the Guaranteed Obligations have been paid in full.

_________
initials
Page 9 of 16
 
_______
initials
 



 
 

--------------------------------------------------------------------------------

 
 
5.3         Holding Funds in Trust.  Should Guarantor receive any payment or
distribution of any kind in conflict with this Subordination Article 5,
Guarantor shall hold such funds or property as trustee for LJCI, and shall pay
or transfer to LJCI all such funds or property promptly upon receipt on account
of the Indebtedness, but without reducing or affecting in any manner the
liability of Guarantor under the other provisions of this Guaranty.
 
5.4         Authorizations to Company.  Guarantor authorizes and directs Company
to take all necessary or appropriate action to effectuate and maintain the
subordination provided in this Guaranty.
 
5.5         No Impairment of LJCI’s Rights.  No right of LJCI to enforce the
subordination in this Guaranty shall at any time or in any way be prejudiced or
impaired by any act or failure to act by Company, LJCI or any other Person or by
any noncompliance by the Company, LJCI or any other Person with the terms,
provisions and covenants of this Guaranty or of the Finance Agreements
regardless of any knowledge of such acts, failures to act, or non-compliance
that LJCI may have or be otherwise charged with.
 
5.6         No Third Party Beneficiaries.  Nothing express or implied in this
Article 5 shall give any Person other than Company, LJCI and Guarantor any
benefit or any legal or equitable right, remedy or claim under this Article 5.
 
5.7         Authorization For Company to Plead Guarantor Subordination.  If
Guarantor institutes or participates in any suit, action or proceeding against
Company in violation of the terms of Guarantor’s subordination Company may
interpose as a defense or dilatory plea this subordination, and LJCI is
irrevocably authorized to intervene and to interpose such defense or plea in its
name or in Company’s name.
 
ARTICLE 6.  MISCELLANEOUS
 
6.1         Payment of Expenses, etc.  Guarantor agrees to pay for all
out-of-pocket costs and expenses of LJCI arising in connection with the
preparation, entering into, modification of, administration of, collection of
and/or enforcement of this Guaranty (including without limitation the reasonable
fees, costs and expenses of counsel for LJCI).  Without limiting the generality
of the foregoing, Guarantor shall reimburse LJCI for all reasonable attorneys’
fees, costs and expenses incurred by LJCI in connection with the enforcement of
LJCI’s rights under this Guaranty and each of the other Finance Agreements,
including without limitation reasonable attorneys’ fees, costs and expenses for
trial, appellate proceedings, out-of-court negotiations, workouts and
settlements, or for enforcement of rights under any state of federal statute,
including without limitation reasonable attorneys’ fees, costs and expenses
incurred to protect LJCI’s security, and reasonable attorneys’ fees, costs and
expenses incurred in bankruptcy and insolvency proceedings, such as (but not
limited to) seeking relief from stay in a bankruptcy proceeding.  The term
“attorneys’ fees” means any and all attorneys fees incurred by LJCI in
connection with this Guaranty (including any in house counsel billing at normal
billing rates of $295.00/hr.)  The term “expenses” means any expenses incurred
by LJCI in connection with any of the out-of-court, or state, federal or
bankruptcy proceedings referred to above, including without limitation the fees
and expenses of any appraisers, consultants and expert witnesses retained or
consulted by LJCI in connection with any such proceeding.  LJCI shall also be
entitled to its reasonable attorneys’ fees, costs and expenses incurred in any
post-judgment proceedings to collect and enforce the judgment.  This provision
is separate and several, shall survive the repayment of the Guaranteed
Obligations and the termination of this Guaranty, and shall survive the merger
of this Guaranty into any judgment on this Guaranty.

_________
initials
Page 10 of 16
 
_______
initials
 



 
 

--------------------------------------------------------------------------------

 
 
6.2         Modification, Changes, etc.  Guarantor recognizes that, in general,
companies and guarantors who experience difficulties in honoring their loan
obligations, in an effort to inhibit or impede LJCI from exercising the rights
and remedies available to LJCI pursuant to mortgages, notes, loan agreements,
guarantors or other instruments evidencing or affecting financing transactions,
frequently present in court the argument, without merit, that some officer or
administrator of the financier made an oral modification or made some statement
which could be interpreted as an extension or modification or amendment of one
or more debt instruments and that Company relied to its detriment upon such
“oral modification of the financing document.”  For that reason, and in order to
protect LJCI from such allegations in connection with the transactions
contemplated by this Guaranty, Guarantor acknowledges that this Guaranty and all
instruments referred to herein can be extended, modified or amended only in
writing executed by LJCI and Company or Guarantor, as the case may be, and that
none of the rights or benefits of LJCI can be waived permanently except in a
written document executed by LJCI.  Guarantor further acknowledges Guarantor’s
understanding that no officer or administrator of LJCI has the power or the
authority from LJCI to make an oral extension or modification or amendment of
any such instrument or agreement on behalf of LJCI.
 
6.3          Governing Law.  This Guaranty shall be governed by the laws of the
State of California.
 
6.4         Cumulative Remedies; No Waiver.  The rights, powers and remedies of
LJCI under this Guaranty are cumulative and not exclusive of any other right,
power or remedy which LJCI would otherwise have.  No failure or delay on the
part of LJCI in exercising any such right, power or remedy may be, or may be
deemed to be, a waiver thereof; nor may any single or partial exercise of any
such right, power or remedy preclude any other or further exercise thereof or
the exercise of any other right, power or remedy under this Guaranty or under
the other Finance Agreements.
 
6.5          Merger.  This Guaranty embodies the entire agreement among the
parties hereto with respect to the matters set forth herein, and supersedes all
prior agreements among the parties with respect to the matters set forth
herein.  No course of prior dealing among the parties, no usage of trade, and no
parol or extrinsic evidence of any nature shall be used to supplement, modify or
vary any of the terms hereof.  There are no conditions to the full effectiveness
of this Guaranty.
 
6.6         Transfer of Financing.  LJCI may, at any time, sell, transfer or
assign the financing, the Finance Agreements, and any or all servicing rights
with respect thereto, or grant participation therein or issue other securities
evidencing a beneficial interest in a rated or unrated public offering or
private placement (the “Securities”).  LJCI may forward to each purchaser,
transferee, assignee, servicer, participant or investor in such Securities or
any rating agency rating such Securities or any prospective investor, all
documents and information which LJCI now has or may hereafter acquire relating
to the financing and to the Guarantor, Company and the Property, as LJCI
determines necessary or desirable.  The Guarantors agree to cooperate with LJCI
in connection with any transfer made or any Securities created pursuant to this
Section, including, without limitation, the delivery of any estoppel certificate
required in accordance with the Finance Agreements (substituting such Guarantor
for Company) and such other documents as may be reasonably requested by LJCI.

_________
initials
Page 11 of 16
 
_______
initials
 



 
 

--------------------------------------------------------------------------------

 
 
6.7         No Third Parties Benefited.  This Guaranty is made for the purpose
of setting forth certain rights and obligations of Guarantor and LJCI, and no
other person shall have any rights under or by reason of this Guaranty.
 
6.8          Effectiveness Independent of Other Guaranty(ies).  This Guaranty
shall be effective regardless of whether any other individual or entity executes
a guaranty of any or all Guaranteed Obligations, and regardless of whether any
other guaranty of any or all Guaranteed Obligations is ever released by LJCI or
otherwise unenforceable for any reason.
 
6.9         Notices.  Any notice, report, demand or other instrument authorized
or required to be given or furnished shall be deemed given or furnished (a) when
addressed to the party intended to receive the same, at the address of such
party as set forth below, and delivered at such address, (b) three days after
the same is deposited in the United States mail as first class certified mail,
return receipt requested, postage paid, (c) when delivered by overnight
nationwide commercial courier service one business day after the date of
delivery of such notice to the courier service or (d) when transmitted by
telecopy to the telecopier number set forth below, to the party intended to
receive same, provided, that the original of such given by transmission is
confirmed by duplicate notice in such other manner as permitted above upon
receipt at such telecopier number:


 
If to LJCI, to:
La Jolla Cove Investors, Inc.

 
Attn:  Travis Huff

 
1793 Union Street

 
San Francisco, CA 94123

 
Telephone:  415-409-8703

 
Facsimile:    415-409-8704



 
With a copy to:
La Jolla Cove Investors, Inc.

 
Attn:  Steven M. Romanoff

 
1150 Silverado Avenue, Suite 218

 
La Jolla, California 92037

 
Telephone:  858-551-8789

 
Facsimile:    858-551-8779




_________
initials
Page 12 of 16
 
_______
initials
 



 
 

--------------------------------------------------------------------------------

 

 
If to Guarantor:
Charles F. Volk, Jr., Anthony Mason, and Samuel J. Butero

 
Worthington Energy, Inc.

 
Lake Village Professional Building

 
295 Highway 50, Suite 2

 
Zephyr Cove, NV 89448-1148

 
Telephone:
(775) 588-5390

 
Facsimile:
(775) 588-6350

 
Any party may change the address to which any such notice, report, demand or
other instrument is to be delivered or mailed, by furnishing written notice of
such change to the other parties, but no such notice of change shall be
effective unless and until received by such other parties.  Rejection or refusal
to accept or inability to deliver because of changed address, or because no
notice of changed address was given, shall be deemed to be receipt of any such
notice.
 
6.10      Waiver.  LJCI’s rights, powers, privileges and remedies under or in
connection with this Guaranty and the other Finance Agreements are cumulative
and not exclusive and shall not be waived, precluded or limited by any failure
or delay in the exercise thereof or by the partial exercise thereof or by any
course of dealing between Guarantor and LJCI or Company and LJCI.  No notice to
or demand on Guarantor in any case shall entitle Guarantor to any other or
further notice or demand in similar or other circumstances or constitute a
waiver of the right of LJCI to any other or further action in any circumstances
without notice or demand.
 
6.11       Descriptive Headings, etc.  The descriptive headings used in this
Guaranty are for convenience only and shall not be deemed to affect the meaning
or construction of any provision hereof.
 
6.12       Joint and Several Obligations.  The obligations of each of the
undersigned hereunder, if more than one, shall be joint and several.
 
6.13      Benefit of Guaranty.  This Guaranty shall be binding upon and inure to
the benefit of the parties hereto and their respective heirs, executors,
administrators, successors and/or assigns and in particular any holder from time
to time of the Debenture, except that Guarantor may not transfer or assign any
or all of his rights or obligations hereunder without the prior written consent
of LJCI.
 
6.14       Jury Trial.  GUARANTOR AND LJCI, BY ITS ACCEPTANCE HEREOF, HEREBY
WAIVE THEIR RIGHTS TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR OTHER
LITIGATION OF ANY TYPE BASED UPON, OR RELATED TO, THE SUBJECT MATTER OF THIS
GUARANTY AND THE RELATIONSHIP THAT IS BEING ESTABLISHED, WHETHER BROUGHT BY
GUARANTOR OR LJCI AGAINST THE OTHER, AND WHETHER WITH RESPECT TO CONTRACT
CLAIMS, TORT CLAIMS OR OTHERWISE.  GUARANTOR AND LJCI (BY ITS ACCEPTANCE HEREOF)
AGREE THAT ANY SUCH CLAIM SHALL BE TRIED BY A COURT WITHOUT A JURY.  THIS WAIVER
IS KNOWINGLY, INTENTIONALLY AND VOLUNTARILY MADE BY GUARANTOR AND LJCI (BY ITS
ACCEPTANCE HEREOF), AND GUARANTOR AND LJCI (BY ITS ACCEPTANCE HEREOF)
ACKNOWLEDGE THAT NEITHER GUARANTOR NOR LJCI, NOR ANY PERSON ACTING ON BEHALF OF
EITHER SUCH PERSON, HAS MADE ANY REPRESENTATIONS OF FACT TO INCLUDE THIS WAIVER
OF TRIAL BY JURY OR HAS TAKEN ANY ACTIONS WHICH IN ANY WAY MODIFY OR NULLIFY ITS
EFFECT.  GUARANTOR AND LJCI (BY ITS ACCEPTANCE HEREOF) ACKNOWLEDGE THAT THIS
WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT
GUARANTOR AND LJCI HAVE ALREADY RELIED ON THIS WAIVER IN DELIVERING AND
ACCEPTING THIS GUARANTY, AND THAT GUARANTOR AND LJCI WILL CONTINUE TO RELY ON
THIS WAIVER IN ITS RELATED FUTURE DEALINGS WITH THE OTHER PARTY.  GUARANTOR
FURTHER ACKNOWLEDGES THAT IT HAS BEEN REPRESENTED, OR HAS HAD THE OPPORTUNITY TO
BE REPRESENTED, IN THE SIGNING OF THIS GUARANTY AND IN THE MAKING OF THIS WAIVER
BY INDEPENDENT LEGAL COUNSEL.  WITHOUT LIMITING THE FOREGOING, GUARANTOR AND
LJCI (BY ITS ACCEPTANCE HEREOF) FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO A
TRIAL BY JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY ACTION,
COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE
THE VALIDITY, OR ANY PROVISION HEREOF.  THIS WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THE GUARANTY.

_________
initials
Page 13 of 16
 
_______
initials
 



 
 

--------------------------------------------------------------------------------

 
 
6.15       Venue.  THE PARTIES HERETO AGREE THAT ALL ACTIONS OR PROCEEDINGS
ARISING IN CONNECTION WITH THIS GUARANTY SHALL BE TRIED AND LITIGATED
EXCLUSIVELY IN THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF SAN
FRANCISCO, STATE OF CALIFORNIA, EXCEPT AS TO ANY PROPERTY SECURING THIS GUARANTY
WHICH IS OUTSIDE OF CALIFORNIA, IN WHICH CASE ANY ACTIONS OR PROCEEDINGS TO
RECOVER SAID PROPERTY SHALL BE COMMENCED IN THE STATE AND COUNTY IN WHICH SAID
PROPERTY IS LOCATED.  THE AFOREMENTIONED CHOICE OF VENUE IS INTENDED BY THE
PARTIES TO BE MANDATORY AND NOT PERMISSIVE IN NATURE, THEREBY PRECLUDING THE
POSSIBILITY OF LITIGATION BETWEEN THE PARTIES WITH RESPECT TO OR ARISING OUT OF
THIS GUARANTY IN ANY JURISDICTION OTHER THAN THAT SPECIFIED IN THIS
PARAGRAPH.  EACH PARTY HEREBY WAIVES ANY RIGHT IT MAY HAVE TO ASSERT THE
DOCTRINE OF FORUM NON CONVENIENS OR SIMILAR DOCTRINE OR TO OBJECT TO VENUE WITH
RESPECT TO ANY PROCEEDING BROUGHT IN ACCORDANCE WITH THIS PARAGRAPH, AND
STIPULATES THAT THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF SAN
FRANCISCO, STATE OF CALIFORNIA SHALL HAVE IN PERSONAM JURISDICTION AND VENUE
OVER EACH OF THEM FOR THE PURPOSE OF LITIGATING ANY DISPUTE, CONTROVERSY, OR
PROCEEDING ARISING OUT OF OR RELATED TO THIS GUARANTY.  EACH PARTY HEREBY
AUTHORIZES AND ACCEPTS SERVICE OF PROCESS SUFFICIENT FOR PERSONAL JURISDICTION
IN ANY ACTION AGAINST IT AS CONTEMPLATED BY THIS PARAGRAPH BY REGISTERED OR
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID, TO ITS ADDRESS FOR
THE GIVING OF NOTICES AS SET FORTH IN THIS GUARANTY, OR IN THE MANNER SET FORTH
IN SECTION 6.16 OF THIS GUARANTY FOR THE GIVING OF NOTICE.  [NOTE:  DO NOT USE
CERTIFIED MAIL WITH FOREIGN ENTITY OR PERSONS]  ANY FINAL JUDGMENT RENDERED
AGAINST A PARTY IN ANY ACTION OR PROCEEDING SHALL BE CONCLUSIVE AS TO THE
SUBJECT OF SUCH FINAL JUDGMENT AND MAY BE ENFORCED IN OTHER JURISDICTIONS IN ANY
MANNER PROVIDED BY LAW.

_________
initials
Page 14 of 16
 
_______
initials
 



 
 

--------------------------------------------------------------------------------

 
 
6.16       Liability; Confirmation of Termination.  The undersigned shall be
jointly and severally liable hereunder and the terms “Guarantor” and
“undersigned” wherever used herein shall mean the undersigned or any one or more
of them.  Anyone signing this Guaranty shall be bound hereby, whether or not any
of the other guarantors sign this Guaranty.  Upon termination of all the
obligations of Guarantor under this Guaranty, LJCI will confirm the termination
in writing upon the written request of Company.
 
6.17       Gender and Number.  Whenever the singular or plural number, masculine
or feminine or neuter gender is used herein, it shall equally include the other.
 
6.18       Counterparts.  This Guaranty may be executed in one or more
counterparts, each of which shall constitute an original of this Guaranty.
 
6.19      Severability.  In the event that any of the covenants, agreements,
terms or provisions contained herein shall be invalid, illegal or unenforceable
in any respect, the validity of the remaining covenants, agreements, terms or
provisions contained herein shall be in no way affected, prejudiced or disturbed
thereby.
 
6.20       Application of Payments.  Each party comprising Guarantor agrees,
unless otherwise required by Law or a specific agreement to the contrary, all
payments received by LJCI from Company, or any other party other than such
Guarantor, with respect to the Guaranteed Obligations, shall be applied by LJCI
in such manner and order as LJCI desires, in its sole discretion.  It is
specifically agreed that LJCI may apply such funds to obligations of Company
which are not guaranteed hereby prior to applying any funds to the obligations
guaranteed hereby.  In that regard, each party comprising Guarantor hereby
waives any and all rights it has or may have under Section 2822 of the Civil
Code which provides that if guarantor is “liable upon only a portion of an
obligation and the principal provides partial satisfaction of the obligation,
the principal may designate the portion of the obligation to be satisfied”.  All
payments received by LJCI from Guarantor shall be applied by LJCI to the
obligations of Guarantor to LJCI, in such manner and order as LJCI desires in
its sole discretion.
 
6.21         Limitation on Guaranty.  In no event shall the liability of
Guarantor hereunder exceed the sum of One Hundred Thousand Dollars ($100,000).
For avoidance of doubt, the total liability under this Guaranty is $100,000.
 
6.22         Term.  This Guaranty shall expire and be of no further force and
effect on the 270th day after execution hereof.

_________
initials
Page 15 of 16
 
_______
initials
 



 
 

--------------------------------------------------------------------------------

 
 
6.23           Legal Review.  The parties hereto represent and warrant that they
have had their attorneys review this Guaranty as to form and content on their
behalf and all matters covered by and related to it and that the parties hereto
have been fully advised by said attorneys with respect to their rights and
obligations as to the execution of this Agreement, or that said parties have had
the full opportunity to have had their attorneys review this Guaranty as to form
and content on their behalf and all matters covered by and related to it, and
have voluntarily, knowingly and freely chosen not to do so.  The parties hereto
declare that they know and understand the contents of this Guaranty and that
they have executed the same voluntarily.
 
IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this
Continuing Personal Guaranty as of the date first written above.




 
/s/ CHARLES F. VOLK, JR.
 
Charles F. Volk, Jr.,
   
 
/s/ ANTHONY MASON
 
Anthony Mason
   
 
/s/ SAMUEL J. BUTERO
 
Samuel J. Butero



 
 
 
 
_________
initials
Page 16 of 16
 
_______
initials




--------------------------------------------------------------------------------